 Case 4:21-mb-05911-LCK Document 1-1 Filed 08/04/21 Page 1 of 7
                                                       21-05911MB


                                    AFFIDAVIT

I, William P. Akins, a Postal Inspector with the United States Postal Inspection

Service (USPIS), being duly sworn, depose and state:

INTRODUCTION:

   1. I am a Postal Inspector with the United States Postal Inspection Service, in

       Tucson, AZ, and have been employed as such since February of 2019. Since

       February of 2019, I have been stationed at the Tucson, Arizona office of the

       Phoenix Division. I attended the fourteen-week training course at the United

       States Postal Inspection Service Academy in Potomac, MD. There I received

       training related to violations of federal law including assaults, robberies, and

       criminal investigations of narcotics trafficking via the United States Mail.

       Prior to becoming a Postal Inspector, I was employed as a United States

       Border Patrol Agent for approximately 13 years. Throughout my law

       enforcement career, I have had extensive training and experience investigating

       a variety of criminal violations including controlled substances. During my

       almost 16-year career as a Federal Law Enforcement Officer, I have been

       involved in numerous criminal investigations which have resulted in arrests,

       recovery of evidence and seizure of property. I have also written and

       executed numerous search warrants resulting in the seizure of thousands of

       dollars and controlled substances.

DESCRIPTION OF SUBJECT PARCELS:

   2. This affidavit is made in support of an Application and Affidavit for a Search

       Warrant for four United States Postal Service (USPS) Priority Mail parcels.




                                         1
Case 4:21-mb-05911-LCK Document 1-1 Filed 08/04/21 Page 2 of 7
                                                      21-05911MB


    The first parcel has Tracking Number 9405 5368 9523 2207 9470 02, with

    prepaid postage and postmarked from Tucson, AZ 85756. It bears a return

    address of “Chambrun, 6838 S 5th Ave, Tucson, AZ 85756” and is addressed

    to “Roman Hernandez, 4023 E. Pacific Ave, Apt 12, Spokane, WA 99202-

    4989”. The parcel consists of a white, USPS Priority Mail Medium Flat Rate

    shipping box. The box measures approximately 12” X 3” X 14”. It is

    hereafter referred to as “SUBJECT PARCEL 1”.

    The second parcel has Tracking Number 9405 5368 9523 2207 9465 00, with

    prepaid postage and postmarked from Tucson, AZ 85756. It bears a return

    address of “Chambrun, 6838 S 5th Ave, Tucson, AZ 85756” and is addressed

    to “Robby Williams, 2 Unity Dr, Centereach, NY 11720-2720”. The parcel

    consists of a white, USPS Priority Mail Small Flat Rate shipping box. The

    box measures approximately 8” X 5” X 1”. It is hereafter referred to as

    “SUBJECT PARCEL 2”.

    The third parcel has Tracking Number 9405 5368 9523 2207 9465 17, with

    prepaid postage and postmarked from Tucson, AZ 85756. It bears a return

    address of “Chambrun, 6838 S 5th Ave, Tucson, AZ 85756” and is addressed

    to “Dan Davidson, 2108 Scenic Dr., Gadsden, AL 35904-3253”. The parcel

    consists of a white, USPS Priority Mail Small Flat Rate shipping box. The

    box measures approximately 8” X 5” X 1”. It is hereafter referred to as

    “SUBJECT PARCEL 3”.

    The fourth parcel has Tracking Number 9405 5368 9523 2207 9466 78, with

    prepaid postage and postmarked from Tucson, AZ 85756. It bears a return




                                    2
   Case 4:21-mb-05911-LCK Document 1-1 Filed 08/04/21 Page 3 of 7
                                                                         21-05911MB


       address of “Chambrun, 6838 S 5th Ave, Tucson, AZ 85756” and is addressed

       to “Victoria Swithers, 440 Landing Rd, Conway, SC 29527-7682”. The

       parcel consists of a white, USPS Priority Mail Small Flat Rate shipping box.

       The box measures approximately 8” X 5” X 1”. It is hereafter referred to as

       “SUBJECT PARCEL 4”.

BACKGROUND ON USPS DRUG INTERDICTION NEAR THE SOUTHWEST

BORDER AND THE USPS DRUG MAIL PROFILING PROGRAM:

    3. From my training, personal experience, and the collective experiences related

       to me by other Postal Inspectors who also specialize in investigations relating

       to the mailing of controlled substances and the proceeds from the sale of

       controlled substances, I am aware that the southwestern international border is

       a leading area for the entry of controlled substances from Mexico into the U.S.

       Based on the large quantities of controlled substances entering southern

       Arizona, controlled substances are frequently transported from southern

       Arizona via the United States Mail to areas across the United States and

       Puerto Rico.    It is also common for the proceeds from the sale of the

       controlled substances to be sent to southern Arizona via the United States

       Mail.   By using the U.S. Mail to ship controlled substances, these drug

       traffickers put unknowing postal employees who handle and deliver those

       mailings at risk.

    4. Based on the frequent use of the United States Mail for the shipment of

       controlled substances from southern Arizona, Postal Inspectors in Tucson and

       other locations near the southwest border routinely observe inbound and




                                        3
   Case 4:21-mb-05911-LCK Document 1-1 Filed 08/04/21 Page 4 of 7
                                                         21-05911MB


        outbound mail articles for suspicious characteristics common to mailings of

        drugs and drug proceeds. While there are many characteristics that

        experienced inspectors look for, the most common characteristics found are:

            a. Suspected parcels are mailed to or from known drug destination areas,

                primarily the large metropolitan areas in United States and Puerto

                Rico.

            b. The sender names and addresses on drug or drug proceeds parcels

                routinely contain misspellings, incomplete, inaccurate, unauthorized

                and/or fictitious information.

            c. A tracking number is used to provide the trafficker the ability to track

                the parcel’s progress to the point of delivery.

            d. The postage was paid with means which leaves no trail identifying the

                mailer.

     5. Parcels found to meet some or all of the suspicious characteristics described in

        subsections “a” through “d” of this paragraph are further investigated by

        Postal Inspectors.

INVESTIGATIVE DETAILS:

     6. On August 3, 2021, during ongoing interdiction activities in Tucson, AZ, I

        observed the SUBJECT PARCELS at the USPS Tucson Main Post Office and

        found they had the following characteristics common to drug proceeds and

        drug parcels, namely:

            a. They were mailed from Tucson, Arizona which is an area I know to be

                a source area for narcotics that are often shipped across the country.




                                          4
Case 4:21-mb-05911-LCK Document 1-1 Filed 08/04/21 Page 5 of 7
                                                        21-05911MB


       b. The parcels had tracking numbers. From my experience, I know that

           nearly all drug and drug proceeds parcels bear tracking numbers

           allowing the sender and receiver to track the progress of the shipment

           from origination to destination.

       c. There were no telephone numbers listed on the mailing label for either

           the sender or addressee. In my experience, legitimate mailers who use

           the USPS Priority Mail service regularly include telephone numbers in

           the spaces provided on the label because they paid a premium price for

           the service and want to be contacted to help facilitate a timely delivery

           should a problem arise. In my experience, Priority Mail parcels that I

           have seized drugs and/or drug proceeds from bore either no telephone

           numbers or listed fictitious telephone numbers.

       d. The postage for the parcels were paid for in a manner to conceal the

           identity of the mailer.

 7. On August 3, 2021, I accessed “Thomson Reuters CLEAR” to check for

    records of the names and addresses listed on the SUBJECT PARCELS.

    Thomson Reuters CLEAR is an online service that provides an extensive

    collection of public records used primarily by corporate security departments

    and law enforcement agencies nationwide for investigative purposes. Both

    addresses were verified for mail delivery however, there were no current

    records associating the sender’s name or business with the corresponding

    address listed on the SUBJECT PARCELS.




                                     5
Case 4:21-mb-05911-LCK Document 1-1 Filed 08/04/21 Page 6 of 7
                                                          21-05911MB


 8. Through various USPS and law enforcement databases, I associated the mailer

    of the SUBJECT PARCELS to a previously mailed parcel that was discovered

    to contain narcotics.

 9. Canine Examination:

        a. On August 4, 2021, at approximately 9:13 a.m., I met with

            Supervisory Border Patrol Agent Canine Handler Paul Du Bois and his

            canine partner Dell. Agent Du Bois’ canine is trained and certified to

            detect the odors of marijuana, heroin, cocaine, methamphetamine and

            their derivatives. I placed the SUBJECT PARCELS in a cleared area

            for examination by Agent Du Bois and Dell. Agent Du Bois informed

            me at approximately 9:20 a.m. that Dell alerted to the SUBJECT

            PARCELS, indicating the presence of narcotics or a controlled

            substance, or other evidence with an odor of narcotics or a controlled

            substance within the parcel.

 10. Based on the facts set forth in this affidavit, I believe there is probable cause

    to show that the parcel contains controlled substances and/or proceeds from

    the sale of controlled substances, constituting evidence of violations of Title

    21, United States Code, Sections 841 (a) (1), Possession with Intent to

    Distribute a Controlled Substance, and 843 (b), Unlawful Use of a

    Communication Facility to Facilitate the Distribution of a Controlled

    Substance.




                                        6
 Case 4:21-mb-05911-LCK Document 1-1 Filed 08/04/21 Page 7 of 7
                                                        21-05911MB


______________________________
William P. Akins
United States Postal Inspector

Subscribed and sworn to me telephonically on
this 4th day of August, 2021


_____________________________
Lynnette C. Kimmins
UNITED STATES MAGISTRATE JUDGE




                                      7
